Citation Nr: 1811661	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-33 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for low back strain with minimal to mild L3-S1 degenerative disc disease, currently rated at 20 percent disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1994 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. During the course of the appeal, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.

In June 2017, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2017 remand instructions, the Board requested that the AOJ schedule the Veteran for a VA spine examination to assess the current severity of his service-connected disability.  In pertinent part, the Board asked that the examiner conduct range of motion testing, document any pain observed during range of motion testing, and note the specific point within the range of motion where pain starts. 

In August 2017, the Veteran attended a VA Back (Thoracolumbar Spine) Conditions examination.  The August 2017 VA examiner indicated that pain in flexion and extension existed, which resulted in functional loss.  However, the examiner did not indicate the specified point within the range of motion where pain starts, as requested by the Board in its prior remand instructions, nor did the examiner describe the functional loss observed.  

The Board also observes that the Veteran denied flare-ups at the August 2017 VA examination.  The Veteran also did not report having any functional loss or functional impairment of the thoracolumbar spine (notwithstanding the fact that the examiner identified pain resulting in functional loss, as noted above).  Significantly, just prior to the examination, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by Dr. J.M.R. dated August 7, 2017, where the Veteran not only reported flare-ups, but the private examiner could not estimate functional loss due to flare-ups in terms of lost range of motion because the Veteran had limitations due to pain at the examination.

At the August 2017 VA examination, the Veteran stated that he goes to his primary care provider for his worsening back, who prescribed medication providing temporarily relief.   Recent records of private care are not associated with the claims file.  Given the contrary reports of symptoms and disparate test results shown between the August 7, 2017 report from Dr. J.M.R, and the subsequent August 2017 VA examiner's report, the Board believes it would be helpful in reaching a final adjudication in this appeal if the Veteran's records of private treatment for his spine disability were requested and obtained.  After affording the Veteran an opportunity to submit, or authorize VA to obtain his private treatment records, the Veteran should be scheduled for another VA examination to assess the severity of his spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit, or authorize VA to obtain on his behalf, any records of private treatment for his service-connected spine disability.  Based on the Veteran's response, the AOJ should take all appropriate action to obtain such records.  Any outstanding VA treatment records should also be associated with the file.  

2. Schedule the Veteran for a VA spine examination to determine the severity of his service-connected lumbar spine disability.  The claim file must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  Range of motion testing should include findings in active and passive motion as well as with weight and non-weight bearing. Any pain noted should be documented and the specific point within the range of motion where pain starts should be noted.  If such testing cannot be performed, the examiner should explain why this is so.

The examiner must address the current functional
impairment, if any, during flare-ups or when the lumbar spine is used repeatedly. The range of motion lost during a
period of flare-up or over-use should be indicated in
degrees. If the examination occurs when a flare-up is not
being experienced, or at a time without repeated use, the
examiner must ascertain adequate information, such as
frequency, duration, characteristics, severity, or functional
loss regarding the Veteran's flares and/or repeated use by alternative means and estimate the Veteran's functional
loss due to flares and/or repeated use based on all the
evidence of record. If the Veteran no longer experiences
flare-ups of the spine, this should be made clear.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him and his representative a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




